FILED
                             NOT FOR PUBLICATION                            MAR 07 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROSA MARIA GONZALEZ,                             No. 13-72962

               Petitioner,                       Agency No. A096-493-547

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Rosa Maria Gonzalez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her second motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Gonzalez’s motion to reopen

because it was untimely and numerically-barred, see 8 C.F.R. § 1003.2(c)(2), and

Gonzalez failed to establish materially changed circumstances in Mexico to qualify

for the regulatory exception to the time and number limitations for motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90 (evidence

must be “qualitatively different” to warrant reopening). We reject Gonzalez’s

contentions that the BIA did not consider her evidence properly. See Najmabadi,
597 F.3d at 990-91 (BIA adequately considered the evidence and sufficiently

announced its decision).

      Finally, we lack jurisdiction to review the BIA’s refusal to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                    13-72962